Citation Nr: 0906611	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of a left knee disability for 
the periods from May 1, 2001 to May 4, 2005 and from July 1, 
2005 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from March 1987 to 
July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned the Veteran a temporary 
total evaluation based on surgical or other treatment 
necessitating convalescence for the period from February 26, 
2001 to April 30, 2001.  The RO also restored the Veteran's 
30 scheduler percent evaluation for his left knee disability 
effective May 1, 2001, as well as denied the Veteran a 
temporary total evaluation due to convalescence beginning in 
July 2001.

In a November 2005 rating decision, the RO awarded the 
Veteran a temporary total evaluation due to convalescence for 
the period from May 5, 2005 to June 30, 2005.  The RO 
continued the Veteran's 30 percent evaluation for his left 
knee disability effective July 1, 2005.  Therefore, regarding 
the claim for an increased rating for a left knee disability, 
this decision will address the periods from April 19, 2001 to 
May 4, 2005 and from July 1, 2005 to the present.

In November 2004, the Board remanded the Veteran's case to 
the RO for further development.  The case was returned to the 
Board in April 2006.

In a June 2006 decision, the Board denied the Veteran's 
claims for an increased evaluation and a temporary total 
evaluation.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court) 
to the extent that it denied his claim for entitlement to a 
disability rating in excess of 30 percent for post-operative 
residuals of a left knee disability for the periods from May 
1, 2001 to May 4, 2005 and from July 1, 2005.  In October 
2007, the Court issued a Memorandum Decision vacating the 
Board's June 2006 decision and remanding the claim to the 
Board for proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in July 2001, February 2005, and March 2006.  As the case is 
being remanded for additional development, appropriate action 
should be taken to ensure that adequate VCAA notice as to all 
elements of the claim is provided, including the notice 
requirements pertaining to increased ratings outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

A remand is required for the matter of entitlement to a 
disability rating in excess of 30 percent for post-operative 
residuals of a left knee disability for the periods from May 
1, 2001 to May 4, 2005 and from July 1, 2005 in order to 
comply with the October 2007 Memorandum Decision, which 
formed the basis for the November 2007 Judgment.  In the 
October 2007 Memorandum Decision, it was noted that the 
record demonstrated that the Veteran was not timely informed 
of the date and location of the scheduled VA examination in 
September 2005.  The Court determined that the Board was 
clearly erroneous in finding that the Veteran had failed to 
demonstrate good cause for his failure to appear for the 
examination.  Having found clear error in the Board's 
analysis, the Court agreed with the Veteran that a new 
examination was necessary.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  The Board notes that the 
Veteran last had a VA orthopedic examination in October 2001.  
Evidence associated with the Veteran's claims file indicates 
that the Veteran underwent a left knee arthroscopy, partial 
lateral menisectomy, chondroplasty, and extensive synovectomy 
in May 2005.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Accordingly, the AMC/RO should arrange for the 
Veteran to undergo a VA orthopedic examination at an 
appropriate VA medical facility to determine the severity of 
his service-connected left knee disability.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
Veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his left knee 
disability has upon his daily life and 
employment.  The AMC/RO should also 
provide notice of the specific criteria 
necessary for entitlement to a rating in 
excess of 30 percent for post-operative 
left knee derangement under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (to include 
all other applicable diagnostic codes 
under 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5263).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected left knee disability.  Of 
particular interest are any private 
treatment records from physicians, 
including E. C. R., M.D., at Greater 
Metropolitan Orthopaedics for the period 
from June 2005 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO is to arrange for the Veteran 
to undergo a VA orthopedic examination to 
determine the current severity of his 
service-connected left knee disability.  
The Veteran's claims folder must be made 
available to the physician for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history are 
to be obtained.  All medical findings are 
to be reported in detail.  The examiner 
should provide complete range of motion 
studies for the left knee.

With respect to the left knee, the 
examiner should also indicate whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with any affected joint.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the Veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.   The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  The VA medical facility conducting the 
examination must provide the Veteran 
adequate notice of the date and place of 
any requested examination, via a letter 
with RETURN RECEIPT REQUESTED.  A copy of 
all notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination will 
result in the denial of his claim 
(38 C.F.R. § 3.655(b) (2008).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
November 2005 supplemental statement of 
the case (SSOC).  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

